DETAILED ACTION
This communication is responsive to the application filed 10/19/2021.  Claims 1-20 are pending and presented for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 was filed after the mailing date of the application on 3/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/15/2021 was filed after the mailing date of the application on 3/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art of record Hoche-Mong discloses Techniques for centrally controlling client-side domain name resolution are described. A virtual private network (VPN) client installed on a client device may establish a VPN connection to a load-balancing server that balances load from client devices among a set of data centers that provide a 
The prior art made of record does not teach or fairly suggest the combination of element as recited in the independent claims. Specifically, the prior art does not teach: 

A computing apparatus, comprising: 
a hardware platform comprising a processor and a memory; and 
instructions encoded within the memory to instruct the processor to: 
provide a network stack to provide network or internet access to a resource external to the computing apparatus according to a domain name; and 
provide a device-local caching domain name system (DNS) proxy server comprising a device-local virtual private network (VPN) server, the DNS proxy server to stand between the network stack and networked applications that are to access the external resource, and 
configured to locally intercept a domain name-based access request, 
query a domain policy repository to determine whether the domain name should be blocked, and to query an external DNS server for an internet protocol (IP) address 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433